Citation Nr: 1540654	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  08-16 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to March 1974.

These matters initially came before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2008, April 2008 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In August 2010, the Veteran testified during a hearing at the Board before the undersigned.  A transcript of those proceedings is available and has been associated with the claims file.

In December 2010 the Board remanded the claims to the agency of original jurisdiction (AOJ) for additional development.  In February 2013, the Board denied the claims.  In January 2014, the Court granted a joint motion by counsel for VA and the Veteran, vacating the Board's decision and remanding the claims to the Board.  In July 2014, pursuant to the instructions in the joint motion, the Board remanded the claims to the AOJ.  For the reasons indicated below, the AOJ complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1.  The Veteran does not have residuals of a TBI that began in service or within one year thereafter, and the Veteran does not have current disability due to a TBI in service.


2.  The Veteran does not have a low back disability that began in service or has been shown to be causally or etiologically related to service.

3.  The Veteran does not have a neck disability that began in service or has been shown to be causally or etiologically related to service.

4.  The Veteran is not in receipt of service connection for any disability.


CONCLUSIONS OF LAW

1.  A TBI was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  A low back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  A neck disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in January 2007, March 2007, May 2007 and February 2008 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by the Veteran, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in February 2015.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims.  In its July 2014 remand, the Board instructed that the AOJ obtain the records of the Social Security Administration's (SSA's) disability determination and the AOJ did so.  The AOJ therefore complied with the Board's remand instructions in this regard.  The Board also instructed that the AOJ send a letter asking the Veteran to identify any outstanding records and the AOJ did so in August 2014.  As the Veteran did not identify any such records, the AOJ complied with the Board's remand instructions as well.  In addition, the parties to the joint motion indicated that a new VA examination was required because the January 2011 VA examination on which the Board had relied was inadequate.   The AOJ ultimately obtained a February 2015 opinion from a VA physician that addressed the nature and etiology of his TBI and back and neck disorders.  For the reasons discussed below, this opinion was adequate and complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  There is thus no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the Board hearing, the undersigned explained the issues on appeal and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his attorney to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Finally, to the extent that there has been any other procedural errors or omissions in this appeal, neither the Veteran nor his representive have argued them before the Board.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.




Analysis

Service Connection Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected, unless clearly attributable to intercurrent causes.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, certain chronic diseases, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  As a TBI involves the brain, which is part of the nervous system, the Board will assume, without deciding, that it is an organic disease of the nervous system.  This presumption may be rebutted with affirmative evidence to the contrary or evidence of an intercurrent injury or disease.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d)(1).

The Veteran first claimed entitlement to service connection for a low back disorder in June 1974.  In unappealed rating decision dated in September 1974 and February 1979 the RO denied entitlement to service connection for a back disorder, finding that there was no evidence that any current condition was related to a back injury in service.  As the Veteran did not appeal those decisions they became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In August 2006 the Veteran filed a new claim, asserting entitlement to service connection for a back disorder, a neck disorder, and residuals from a TBI.  The Veteran also claimed entitlement to TDIU. In a rating decision issued in February 2008 the RO denied entitlement to service connection for residuals from a TBI and found that new and material evidence had not been submitted with regard to the back disorder claim.  In a rating decision issued in April 2008 the RO denied entitlement to service connection for a neck disorder and also denied entitlement to a TDIU.

The Veteran submitted a Notice of Disagreement (NOD) pertaining to the back disorder, neck disorder, and TBI claims in May 2008.  The RO issued Statements of the Case (SOCs) on those issues in May 2008.  The RO also issued a rating decision continuing the TDIU denial in May 2008.  In June 2008 the Veteran submitted an NOD on the TDIU claim and a Substantive Appeal (VA Form 9) on the back disorder, neck disorder, and TBI claims.  The RO issued an SOC on the TDIU claim later that month and the Veteran submitted a Substantive Appeal on that issue shortly thereafter.

The Veteran's claim first came before the Board in December 2010, at which time the back disorder claim was reopened based on the submission of new and material evidence.  The Board then remanded that claim, the claims of entitlement to service connection for a neck disorder and residuals of a TBI, and the claim of entitlement to a TDIU for further development.  In February 2013, the Board denied the claims.  In January 2014, the Court granted a joint motion by counsel for VA and the Veteran vacating the Board's decision and remanding the claims to the Board.  In July 2014, pursuant to the instructions in the joint motion, the Board remanded the claims to the AOJ.  As noted, the AOJ conducted the additional development as instructed and the Veteran's claims are once again before the Board for appellate review.

The relevant evidence of record includes service treatment records, service personnel records, VA treatment records, private treatment records, VA examination reports, and both written and oral statements from the Veteran.

Service treatment records indicate that the Veteran was negative for problems or history related to his head, neck, or back during his enlistment examination.   Records from October 10, 1972 indicate that the Veteran was involved in a motor vehicle accident when he tried to avoid hitting a coyote.  The Veteran complained of back and right arm pain.  Physical examination revealed intermittent somnolence, agitation and an abrasion on the Veteran's right hand.  A back fracture was ruled out based on radiographic imagery, but the Veteran did have some loss of sensation and mobility in his lower extremities.  The Veteran was diagnosed with a cerebral concussion and a possible mild cord concussion.  Another person in the vehicle stated that the Veteran may have been unconscious or at least dazed for a short period of time.  The Veteran was observed for any signs of increased intracranial pressure.  By morning, the Veteran felt significantly better and was begun on ambulation.  By the mid-afternoon of the second day of hospitalization the Veteran was completely asymptomatic and was discharged to full duty.

On the March 1974 separation examination, all systems, including neurologic and "spine, other musculoskeletal" were normal.  There was no separation report of medical history, but the Veteran certified on the separation examination report that he had "informed the Medical Officer of all my defects, illnesses and injuries known to me.  I certify that I have been informed of and understand the provisions of BUMED INST. 6120.6 series."  He thus indicated that he was informed that he had been found to be fit and that if he felt that he had any serious medical problems he should so inform the examining physician.  See Real vs. U.S., 906 F.2d 1557, 1559 (Fed. Cir. 1990).  

Post-service treatment records from August 1974 include a VA examination for the Veteran's claimed back disorder.  The Veteran reported that he injured his back during the October 1972 motor vehicle accident.  He stated that he was released to full duty a few days later, but that his back had bothered him since that time.  The examiner noted that the Veteran's posture, gait, and spinal contour were normal. Full range of motion was present and there was no pain on percussion over the lumbosacral area.  Radiographic imagery was also normal.  A lumbosacral strain was diagnosed by history only.

VA treatment records from December 1978 indicate that the Veteran was working as a printer.  He reported having a four year history of intermittent low back pain, in acute exacerbation.  Physical examination was entirety negative.

Private treatment records from June 2004 indicate that the Veteran was admitted for injuries sustained during a motorcycle crash, where he was noted to have had a generalized seizure.  Those records show that the Veteran was confused and perseverating.  Radiographic imagery of the cervical spine, pelvis, thoracic spine, and lumbar spine were all negative.  A CT scan of the head showed some subdural blood along the falx posteriorly.  A CT scan of the cervical spine was negative. MRI of the cervical spine showed no evidence of cord injury or dissection.  The discharge summary included diagnoses of a traumatic brain injury with subdural hematoma long the falx.  Acute alcohol intoxication was also noted.

Records from October 2004 indicate that the Veteran reported experiencing short-term memory problems.  Records from January 2005 indicate that the Veteran denied having any neck or back pain.  Records from April 2005 indicate that the Veteran reported having memory problems.

Private treatment records from July 2005 indicate that the Veteran was still having problems with his memory.  The Veteran was normocephalic and had no signs of acute head or neck trauma. There was a full range of motion of the cervical spine. Neurological examination revealed that the Veteran was very abulic and at times very apprehensive and tentative.  The examiner noted that the Veteran had a constellation of symptoms suggestive of depression with anxiety.  The examiner also stated that the Veteran appeared to have more problems with long-term memory than immediate recall or short-term memory, stating that this was likely pseudodementia.

VA treatment records from July 2005 indicate that the Veteran underwent a neurological consultation.  The Veteran complained of problems with his memory. Low back pain was also reported.

Private treatment records from September 2005 indicate that the Veteran denied having any back pain.  Records from January 2006 indicate that the Veteran reported having a history of a brain injury a couple of years earlier that left him with no memory.

Private treatment records from March 2006 indicate that the Veteran complained of memory loss with a duration of a few years.  The evaluating provider noted that a recent EEG had been negative for epileptiform activity.  The Veteran reported memory problems and paranoia.  He stated that he had injuries in a motorcycle accident more than a year earlier and has never had any improvement in his memory.  The Veteran stated that he had another fall about a year and a half ago, where he fell from a height and landed on his head. Physical examination revealed neck tenderness on palpation.  There was no muscle guarding at the thoracic or lumbar spine level.  The evaluating provider found that the Veteran's neurological examination was within normal limits and that he did not have any significant cognitive deficits.  The examiner also noted that the Veteran's symptoms of memory loss had not progressed in the previous few years.

Private treatment records from November 2006 indicate that the Veteran underwent a mental status examination.  During that examination the Veteran stated that he walker with a cane due to right leg nerve damage.  The Veteran also reported several head traumas, including during service, falling off a motorcycle in 2004, and falling off a horse a few years earlier.  The Veteran stated that his last job was working as a cowboy on a ranch that he owned in Montana.  After testing, the examiner stated that the Veteran's memory functioning was in the borderline to low average range.

In a January 2007 written statement the Veteran reported that he had not worked since his discharge from service except for two years.  He stated that his parents took care of him until they passed away and that he needed a cane to get around.

In an April 2007 VA Form 21-4176, Report of Accidental Injury in Support of Claim for Compensation or Pension, the Veteran reported falling off a motorcycle in June 2004.  He stated that he was sitting on the motorcycle having his picture taken when he fell off and his head struck the curb. He reported having a seizure, going to the hospital, being airlifted to another hospital, and having had memory problems since that time.  In a second VA Form 21-4176, the Veteran also reported being pushed off a second story balcony in January 2005.  He stated that he hit his head and broke his left leg. In an accompanying statement the Veteran stated that he has lost all memory of his life since the injury in June 2004.  He stated that he has memory lapses when it comes to certain daily functions, needs to write things down, has developed a phobia related to germs, has trouble with balance, and doesn't like to go outside.

VA treatment records from April 2008 show treatment for chronic pain involving the back and neck.  Limited range of motion was noted.  At that time the Veteran stated that he had experienced memory problems since his accident in service and that they became worse after his accident in 2004.  Subsequent VA treatment records show continued reports of memory problems.

A May 2008 letter from a Physician's Assistant (PA), who reported having treated the Veteran for various medical issues, indicated that the Veteran had been having ongoing neck pain for which he received chiropractic care.  Some limited range of motion was reported.  The PA stated his understanding that the Veteran was involved in a motor vehicle accident in 1972 during his period of active service and sustained a concussion and possible mild cord concussion.  He also noted that the Veteran had been involved in several other motor vehicle accidents in the past, including a head injury in June 2004 and a leg fracture in January 2005.  He stated that the Veteran's ongoing medical issues included diabetes and diabetic neuropathy, and that all of these issues and comorbidities contributed to the Veteran's unemployment.  He concluded that it was difficult to determine how much the motor vehicle accident in 1972 was contributing to the Veteran's current neck pain.

An additional May 2008 letter from the Veteran's chiropractor noted that the Veteran suffered from significant muscle contracture of the upper back, lower back and neck region that limited his motion, functionality and ability to maintain gainful employment.  The chiropractor also noted that x-ray imagery had revealed degenerative changes in the Veteran's lower back region.

In his May 2008 NOD, the Veteran stated that after his October 1972 injury he was relieved of his position as a truck driver and assigned to take care of the barracks instead because he could no longer perform his duties.  He stated that his parents took care of him until their deaths.  In his May 2008 Substantive Appeal, the Veteran reiterated these contentions.  He also reported that he had experienced two accidents since service that had aggravated his situation.

VA treatment records from April 2010 indicated that the Veteran reported feeling much better about his memory.  He stated that over the previous six to eight months he had noticed improvement in his mental clarify.  Subsequent records from August 2010 indicated a worsening in memory problems.

In August 2010 the Veteran testified at a hearing before the undersigned.  During that hearing the Veteran stated that he was involved in a car accident in October 1972 when he swerved to avoid hitting a coyote.  He stated that the vehicle rolled several times and that he suffered a concussion.  He stated that he was unable to return to full duty as a driver for the motor pool and was assigned to take care of the barracks, an accommodated workload.  He reported that he was never the same after that accident and was unable to hold employment or go to school. He also reported several accidents after service, but stated that his current disabilities pre-existed these accidents.  He stated that his parents took care of him until their deaths and that he presently had an aide who lived with him.

VA treatment records from December 2010 indicated that radiographic imagery of the lumbar spine and cervical spine were negative.  There was multi-level mild disc space narrowing throughout the thoracic spine and mild anterior osteophytes in the mid-lower thoracic spine.  Records from January 2011 show continued reports of back and neck pain.

The Veteran was also afforded a comprehensive VA examination in support of his claims in January 2011.  As noted, the parties to the joint motion found the examination inadequate.  The basis for this finding was that the examiner found that it was important that following the Veteran's MVA, he was returned to full duty, contrary to the Veteran's statement that he was removed from his standard duty of driving and assigned to the laundry instead.  However, as noted by the parties to the joint motion, there is a December 1, 1972 entry within the Veteran's personnel records indicating the Veteran's driver's license was revoked.  Thus, this entry lends support to the Veteran's lay statements that he was reassigned to laundry duty for the remainder of his military service.  The January 2011 VA examiner did not address or otherwise reconcile this evidence.  The examiner also did not discuss or otherwise reconcile the Veteran's contentions that he had ongoing symptoms since the 1972 MVA, to include medical records from 1974 to 1978 indicating complaints of back pain.  Furthermore, in a June 2014 statement, the Veteran's representative noted that the Veteran had qualified in weapons firing courses for pistol and M-14 in April 1971, October 1972 prior to the MVA. However, the Veteran was found to be unqualified with an M-16 in May 1973, after the MVA, which could constitute evidence of a decrease in performance standards subsequent to the MVA.  The Veteran's attorney also noted that the Veteran's reenlistment code was RE-3A, which was assigned for individuals who had deficient aptitude scores.  As these issues were not addressed by the January 2011 VA examiner, the Board instructed that the Veteran be scheduled for a new VA examination and that an opinion be obtained as to all back, neck, and TBI diagnoses rendered.

A VA examination was conducted on February 3, 2015, apparently by the same examiner who conducted the January 2011 VA examination.  The examiner adhered to her opinion that there was no relationship between a current disability and an in-service TBI.  Part of her rationale was, "One cannot assume that the reason he did not work was because of his traumatic brain injury.  There is no documented evidence that this is the case."  This rationale appears to suffer from the same flaw as the January 2011 opinion, in that there is the evidence noted by the parties to the joint motion indicating the Veteran's driver's license was revoked, supporting the Veteran's lay statements that he was reassigned to laundry duty for the remainder of his military service.  The February 3, 2005 opinion is therefore of little, if any, probative value.

There was also a February 5, 2015 VA examination of the back and neck by a VA physician's assistant (PA) conducted back and neck examinations.  For the back, she indicated that the Veteran did not now have and had never been diagnosed with a thoracolumbar spine (back) condition.  For the neck, she indicated the diagnosis as "cervalgia," with the date of diagnosis being "1972 per hx."  X-rays of the lumbar and cervical spine were negative.  The PA found that the claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Her rationale as to the neck was that she found no records stating that was unable to continue full duty and was discharged in 1974, the Veteran had 
cervalgia/cervical strain to the neck, but there were absolutely no neck complaints
when he was hospitalized.  She also noted that she was unable to give a diagnosis for the lumbar area but the Veteran had degenerative disc disease of the thoracic spine which was the result of aging and not the MVA.  There are several problems with this opinion.  The PA used a similar rationale of a lack of record that the Veteran was unable to return to full duty which was previously found inadequate.  Moreover, she did not otherwise offer a clear rationale for her other conclusions.  This opinion as well is therefore entitled to little, if any, probative weight.

The AOJ then obtained a February 23, 2015 opinion as to the TBI, back, and neck  from a different VA physician.  The physician indicated that the method used to obtain medical information to comply with the Board's request was review of available records without in-person or video or telehealth examination using the acceptable clinical evidence (ACE) process, because the existing medical evidence provided sufficient information on which to prepare the disability benefits questionnaire, and such an examination would likely provide no additional relevant evidence.  The Board finds that obtaining a medical opinion in these circumstances, rather than an additional examination, substantially complied with the Board's remand instructions because other examinations were conducted but were inadequate, and this opinion answered all of the Board's remand questions, with the physician considering all of the relevant facts as indicated by the Board and offering a detailed rationale for his opinions.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order"); Stefl  v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (requiring either examination or opinion when the evidence is insufficient to decide the claim but not specifying that one or the other is required).

The VA physician concluded that the TBI was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support of this conclusion, he offered a lengthy rationale.  The physician noted the in-service MVA and described it in detail.  He noted the Board's remand directive to consider the fact that the Veteran was not returned to driving and instead only working in the barracks, the fact that the Veteran failed to qualify on the M16 rifle, the fact that the Veteran's reenlistment code was RE-3A, and the ongoing symptoms of back pain.  As to the TBI, the physician explained that, although the Veteran's confusion and disorientation following the crash were indicative of at least a concussion and mild TBI, the lack of other symptoms such as headaches and nausea, etc. reflected that the Veteran suffered a concussion with clinically evident acute neural dysfunction that rapidly cleared because there was no actual tissue damage or alteration.  This conclusion was supported by lack of persistent post concussive signs or symptoms that that last for longer than a week and the Veteran's normal September 2005 brain MRI.

The physician noted the argument of the Veteran's attorney in his June 2014 submission that TBI patients have been known to suffer long term effects of the TBI for decades after, but noted that the cited article followed victims of severe TBI and that the evidence reflected that he did not, as indicated by the clinical presentation and course reflecting symptoms indicative of transient neural dysfunction with no tissue damage.  The physician cited VA's mild TBI concussion guide in support of this conclusion.  The physician also noted that the Veteran and his attorney suggested that the Veteran had suffered long term residuals in the form of memory loss, balance issues, development of a phobia, and that thinking and actions were changed.  However, the physician noted that, although cognitive, emotional, behavioral, and physical impairments are common sequelae of moderate to severe TBI, there had not been any medical evidence that mild TBI causes long term changes and cited medical literature in support of this statement.

The physician specifically addressed the revocation of the Veteran's on-base permit to drive up to 3 ton trucks.  He found that this was not a statement that the Veteran was suffering from brain injury and was not allowed to drive because of brain injury.  He based this conclusion on the fact that the Veteran lost his on base driving privileges, and the revocation, though it occurred in December of 1972, was back dated to October 9th.  He noted that the administrative notice of December indicated that the license revocation occurred under section 5101, which is a section relating to safety violations.  The Board notes that the Department of the Navy Standard Subject Identification Code (SSIC) Manual published by the Department of the Navy Chief Information Officer (July 2012) indicates that section 5101 refers to accident prevention.  Thus, according to the physician, the Veteran was cited for a driving safety violation that occurred on October 9, 1972 and was considered an unsafe driver warranting revocation of his license before he suffered his concussion, indicating that the revocation was not a residual from the concussion.

The physician also addressed the veteran's failure to qualify with the M16 in 1973 after the MVA.  He noted that qualifying on an M16 is not the same as qualifying on an M14.  He noted the veteran's qualifying score of 196 on the M14 in 1971 is a barely qualifying score as indicated by the marksman (MM) designation after the 196) and that, two years later, the Veteran attempted to qualify on the M16 and missed with a score of 186, only 10 points less.  He added that comparing M14 and M16 weapons systems is like "comparing apples and oranges," and that the difference in score can easily, and more likely than not, be attributed to the differences in the two weapon systems.

The physician also addressed the Veteran's reenlistment code of RE-3A, which had been suggested to connote residual brain injury because RE-3A is associated with or suggestive that his technical scores were not adequate for area aptitude prerequisites.  The physician rejected this suggestion because the veteran's aptitude scores were low pre-MVA, and his GED exam, taken two months before the
crash, was scored as unsatisfactory.  The physician concluded that the veteran's pre-crash aptitude scores and unsatisfactory GED score were more likely than not sufficient to warrant a RE-3A. The physician also found that this was indicative of the fact the Veteran was assigned to barracks and laundry and not allowed to drive trucks because he was unsafe as a truck driver and was not qualified to do anything else and not due to a TBI.

The physician also noted that the Veteran stated that he went to the medical clinic often during his remaining time in the service concerning these problems, but the service treatment records did not support this claim, as the Veteran was seen on occasion, mostly for acute illnesses from which he recovered without sequelae.  The physician also noted that, at the time of separation, the Veteran did not note changes in thought, memory problems, behavioral or emotional difficulties according to the physician. These complaints are absent from the Veteran's medical records until after his TBI of 2004, 32 years later, which is an interceding, intervening event.

For these reasons, he concluded that the claimed condition of brain/head injury was less likely than not incurred in or caused by the claimed in-service motor vehicle
crash of October 10, 1972.

The physician also opined as to the etiology of the Veteran's back and neck disabilities.

As to the back, the physician noted that the Veteran complained of back pain on the date of the MVA (October 10, 1972), but that by midafternoon of October 11, he was pain free.  The physician noted that, for the remaining 18 months of the
Veteran's active duty, he did not mention any back pain at his several visits to sick call or medical clinic, and at his separation exam, he did not mention any difficulty with his back and he signed a certification that he had informed the medical officer of all of his defects, illnesses, and injuries known to the Veteran, of which there were none (the physician erroneously indicated the date of the separation examination as 3/6/72 but the context of the physician's statements reflects that he meant 3/6/74).  The physician noted that examination of the back was normal and there was no diagnosis of a back condition.  The physician also noted that at the Veteran's August 1974 VA examination (again erroneously listing the date as 1972), the Veteran noted that he injured his back in the 1972 MVA and had back pain, but that the back was normal on examination, with no active diagnosis of a back condition, as opposed to "lumbar back strain by history."  The physician also noted that in December 1978 the presented to the VA with back pain and was
hospitalized from 12/19/1978 to 12/27/1978 for rest and evaluation of his back, but, again, the admission examination was negative for any back condition, and the only diagnosis provided at discharge was low back pain.  The physician noted that the Veteran was seen approximately a month later in follow up by ortho and his exam was again unremarkable, no diagnosis of a back condition was made, he was discharged from the orthopedic clinic, and a pain clinic referral was made, noting the Veteran had a history of Valium abuse.  The physician found that there was no established chronicity of condition or treatment stemming from the October 1972 MVA through, to, and beyond the Veteran's separation from active service.  Moreover, he found, even through 2010, there was only sporadic mention of low
back pain in the medical record, there is no diagnosis of a low back condition in the record and x-ray imaging of the lumbar spine has remained normal, with an incidental finding of vertebral disk height changes at multiple levels of the thoracic spine.  According to the physician, there had not been history of upper or thoracic spine complaints by the Veteran and the minimal changes seen were consistent with natural progression of the condition over time.  Thus, he concluded, the Veteran's claimed low back condition, was less likely than not incurred in or caused by the in-service MVA.

As to the neck, the physician noted that the Veteran made no mention of a neck condition until 2006, at least thirty-four years after service and, after examination, there remained no diagnosis of a cervical spine condition, with imaging being normal.  He noted that the only diagnosis relating to the cervical spine was "cervicalgia, dated 1972" on the February 2015 VA examination, but cervicalgia is simply Latin for neck pain rather than a specific diagnosis, and, in any event, the diagnosis was dated from 1972, which was not supported by the objective medical evidence.  The physician therefore concluded that the veteran's claimed condition, neck pain, was less likely than not incurred in or caused by the in-service MVA.

The physician's opinions are entitled to significant probative weight because he provided a detailed and accurate review of the evidence of record and explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  As instructed by the Board, the physician specifically addressed the service treatment records confirming an MVA in October 1972, the service personnel records noting that the Veteran's license was revoked as of October 9, 1972, the service personnel records documenting the Veteran's performance standards throughout his period of service, the Veteran's post-service medical records outlining his symptoms since service and his post-service accidents and injuries, as well as the Veteran's lay statements and description of his symptoms since the 1972 MVA.  He explained why he concluded that the TBI was mild and did not result in residuals prior to the TBI in 2004, and why the Veteran's statements indicated that he sought medical treatment for TBI residuals during service did not alter his conclusions, as these statements conflicted with the medical evidence of record showing the Veteran was seen mostly for acute illnesses without sequelae and that TBI related symptoms were not noted on separation.  He similarly explained with regard to the Veteran's back that he was pain free by midafternoon of the day after the accident, did not reference back pain at any of his subsequent sick call or medical clinic visits, that separation examination and examination in August 1974 were normal, and that subsequent treatment notes showed a lack of chronicity.  He also noted the lack of cervical spine symptoms in and since service, including the Veteran's lack of reference to them during service and at separation, and lack of a specific diagnosis on the February 2015 VA examination.  The opinions were therefore adequate and complied with the Board's remand instructions.

The physician's conclusions, including his discussion and ultimate rejection of the history provided by the Veteran, are supported by the evidence of record.  The Veteran's reports of having experienced memory problems since his in-service injury in October 1972 are not credible because they are inconsistent with the other evidence of record.  For example, as noted above, the Veteran indicated at separation that he had no defects, illnesses, or injuries.  In addition, the Veteran stated to health care providers that his memory problems began with the June 2004 injury he sustained when he fell off a motorcycle and hit his head.  The Board accords more probative weight to the statements that the Veteran made to medical professionals during the course of treatment than his later statements made during the course of an appeal from the denial of compensation benefits.  Fed. R. Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons"); Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  The Board therefore finds that the Veteran's statements that he experienced significant TBI residuals throughout the remainder of service not to be credible and that the VA physician did not err in discounting these statements in rendering his opinion.

There are no contrary medical opinions in the evidence of record.  The PA indicated in May 2008 that he could not determine how much the 1972 MVA was contributing to the Veteran's neck pain and the other, negative nexus opinions were inadequate and of little, if any, probative weight.  As to the Veteran's own opinion that he has current TBI residuals related to service, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's testimony as to whether he has current residuals of the in-service TBI or a back or neck disability that is related to service is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements are therefore not competent in this regard.

In an April 2015 letter, the Veteran's attorney contended that the physician's opinions were inadequate and of little probative weight.  Generally, he contended that the physician was biased, exceeded his area of expertise, in opining on safety regulations and the characteristics of small weaponry without providing supportive documentation as to the bases of his opinion, and misrepresented the findings of a small study to support his conclusions.  The attorney therefore requested documentation reflecting the professional credentials of the physician and that a new examination be conducted by a different VA examiner with expertise in TBI.

The attorney first noted that the physician concluded that the Veteran had a rapid return to normal following the accident, but pointed to no neuropsychological or other clinical testing demonstrating that the Veteran in fact had the same level of functioning pre-accident as he had post accident.  He noted that the examiner did not address July 2005 and November 2011 studies showing that the Veteran exhibited cognitive impairments including memory functioning in the borderline to low average range and emotional or behavioral problems such as anxiety and depression.  These were relevant because the physician had acknowledged that cognitive, emotional, behavioral, and physical impairments were common sequelae of TBI.  The attorney contended that the physician had overstated the conclusions of the referenced study.  Specifically, he contended that the physician had focused on the aspect of the study that found that it was fortunate that the  majority of individuals with mild TBI recovered fully within the first year following TBI, but ignored the remainder of the article and the conclusion that, "Despite the skepticism particularly common to discussion of post-concussive symptoms in medicolegal contexts, recent studies suggest that the neurobiological effects of TBI are not trivial and may produce dysfunction in one or more areas of the central nervous system."

The Board finds that this argument is not persuasive and the physician's opinion was not inadequate in this regard.  The VA physician's opinion, read as a whole, did not dismiss the possibility that even a mild TBI could cause residuals.  Rather, he found that the evidence indicating a lack of residuals in service and for many years following as reflected in the normal examinations, including the service separation examination and the Veteran's statement as to lack of defects, illnesses and injuries at that time, plus the post service TBI, reflected a lack of nexus between current TBI residuals and service.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  The physician's opinion therefore did not erroneously interpret the referenced study or fail to address relevant evidence.

The attorney also argued that the VA physician's conclusions were flawed because he assumed that the Veteran did not suffer consequences due to his TBI in service, but the physician pointed to no testing other than a 2005 MRI to compare the Veteran's pre and post TBI level of functioning.  The attorney contended that the physician failed to address whether the October 10, 1972 emergency room examination following the TBI was sufficient to warrant his conclusion that the Veteran had a rapid return to functioning after the accident.  The attorney argued that this examination was insufficient because there was no neuropsychiatric examination and the evidence therefore did not support the VA physician's conclusion.  The Board finds that the physician's opinion was not inadequate in this regard.  The VA physician considered the evidence that was before him, i.e., the evidence of record.  While a more thorough examination at the time of the MVA may have been preferable, the examination that was conducted contained findings that the physician, using his medical training and knowledge, believed provided a sufficient basis on which to render his opinion.  The lack of a specific type of examination or more thorough examination does not render the physician's opinion inadequate.

The attorney also argued that with regard to the revocation of the Veteran's license, the VA physician was assuming facts not in evidence and commenting on subjects that exceeded his area of expertise.  The attorney noted that the October 10, 1972 service treatment record noted "line of duty and misconduct status undetermined," and there was no evidence to suggest that the MVA was the result of the Veteran's misconduct.  The attorney noted that while the VA physician cited to section 5101 as dealing with safety violations, no documentation was provided to corroborate this assertion or establish that the physician had the requisite training and experience to comment on the implications of section 5101.  The attorney also challenged the VA physician's conclusion that the Veteran's reenlistment code RE-3A indicated a failure to meet the aptitude prerequisite and did not provide an explanation or cite authority for his conclusion that the Veteran was unsafe as a truck driver and not qualified to do anything else.  The attorney argued that the Veteran was qualified for some type of work as he was allowed to enlist.  The attorney noted that the VA physician did not explain how the GED scores would serve as a substitute for a thorough physical and neuropsychiatric examination as indicated in the study cited by the VA physician.  In addition, the attorney argued that the examiner improperly commented on the meaning of small arms weapon qualification results when he concluded that comparing the M14 and M16 weapons systems were like comparing apples and oranges.

The Board finds that the VA physician did not opine outside of his area of expertise on these matters, as alleged by the Veteran's attorney.  Rather, he was simply viewing the evidence of record including the citation to section 5101, and assessing whether this evidence reflected that the Veteran lost his driving privileges due to the TBI.  As noted, the Department of the Navy Standard Subject Identification Code (DDIC) Manual published by the Department of the Navy Chief Information Officer (July 2012) indicated that section 5101 refers to accident prevention.  Moreover, the VA physician was responding to previous references to the reenlistment code of RE-3A by the Board and the Veteran's attorney and attempting to determine whether the TBI or some other factor was the reason for this reenlistment code.  There is no rule that prohibits either a VA examiner or the Board from consulting general reference materials to aid in answering a question.  Cf. O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed.Cir.2014) (referencing Dorland's Medical Dictionary as to the nature of and symptoms associated with a disorder); Prokarym v. McDonald, 27 Vet. App. 307, 310 (2015) (defining the term "severe" in a diagnostic code using the New Oxford American Dictionary and online Merriam-Webster Dictionary); Terry v. Principi, 340 F.3d 1378, 1383 (Fed. Cir. 2003) (concluding statute was not ambiguous using definitions from Dorland's).  In addition, the reference to M14 and M16 rifles was simply a recognition that qualifying on one weapons system is not the same as qualifying on another, and the fact that the two weapons systems have different designations reflects on its face, as a matter of common sense, that they are different weapons systems that do not require the same amount of ability or skill in order to qualify to use them.  The VA physician was again properly analyzing the evidence before him as instructed by the Board to reach his conclusions based on the information contained in that evidence.

Finally, the above analysis reflects that, even if TBI is a chronic disease, and the reference to a concussion in the service treatment records is considered to have been a "noting" of a TBI in service, the weight of the evidence reflects that there was no chronicity shown in service or continuity of symptomatology or manifestation within the one year presumptive period.  Rather, the weight of the evidence reflects that the June 2004 TBI was an intercurrent cause reflecting that service connection is not warranted for TBI under either 38 C.F.R. § 3.303(b) or 38 C.F.R. § 3.307.

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for residuals of TBI, low back, and neck disabilities.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

TDIU

A TDIU is warranted on a showing that a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.9.  As the Veteran has not been granted service connection for any disability, he does not meet the threshold eligibility criteria for consideration of an award of a TDIU, and entitlement to a TDIU must therefore be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for residuals of a TBI is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to a TDIU is denied.




____________________________________________
DAVID S. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


